DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this TrackOne application filed on 05/14/21
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 13, Applicant recites “a low-pressure supply of airflow”. One of ordinary skill in the art would not be able to ascertain what “low-pressure” represent. The examiner cannot determine the metes and bounds of claim 12. It is respectfully requested that a numerical range values be substitutes with the term “low-pressure”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mole et al. (US 7,604,774 B2).
Regarding claim 12, Mole et al. discloses a process for ultrasonically generating an ozone-saturated dry mist, from water, for generating ozone from pure oxygen, for saturating the dry mist with ozone that is dispensed on hard and soft surfaces and airborne particles for sanitizing and/or disinfecting the hard and soft surfaces and airborne pathogens containing bacteria and/or viruses (col.1, lines 28-46 and col.2, lines 10-11) comprising the steps of:

b) providing pure oxygen tank (col.2, line 10) near said enclosed water storage tank;
c) providing an ozone generator (col.2, lines 16-18) having an oxygen input connected to said pure oxygen water tank and an ozone output of the ozone created by the ozone generator connected into the water storage tank above the water level in a predetermined fixed amount of flow rate (col.3, lines 7-15) of ozone Oz;
d) providing a low-pressure supply of airflow from an air blower (col.4, lines 37-43) into said enclosed water storage tank above the level of said water in said water storage tank;
e) saturating with ozone (col.4, lines 50-53) the dry mist generated in said enclosed water storage tank blending chamber above said water, and dispensing the dry mist and ozone mixture from said enclosed water storage tank blending chamber to create an ozone-saturated dry mist by a dispensing hose (col.4, lines 35-38) for sanitizing hard and soft surfaces and airborne particles.
Mole et al. appears silent to explicitly disclose the inherent position of the ultrasonic oscillator below the surface of the water, and Mole et al. appears to explicitly disclose the inherent predetermined amount of ozone (col.4, lines 50-53) in ppm.
However, determining the position of Mole et al. oscillator within the water tank and the appropriate concentration of ozone are obvious issues that depends on designing the size of Mole et al. system and on the degree of contamination of an enclosed space to be sterilized. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change the position of Mole et al. oscillator within the water tank to different positions in order to design different sizes of the system, and to change Mole et al. ozone concentration values to higher/lower values depending on the degree of contamination of an enclosed space to be sterilized.

However, determining the appropriate concentration of ozone or the amounts of flow rates are obvious issues that depends on designing the size of Mole et al. system and on the degree of contamination of an enclosed space to be sterilized. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Mole et al. ozone concentration values to higher/lower values depending on the degree of contamination of an enclosed space to be sterilized, and to change Mole et al. flow rate values to different values in order to design different sizes of the system, and to change Mole et al. ozone concentration values to higher/lower values depending on the degree of contamination of an enclosed space to be sterilized.
Regarding claim 15, Mole et al. discloses the step of: g) providing said enclosed water storage tank with a flat vertical wall that has the air blower outlet and the ozone generator outlet both mounted to the same wall (col.2, lines 9-15; Fig.1:34, 32, 36, 18, and 60), said ozone-generator outlet mounted to said water storage tank vertical wall, below said air blower outlet mounted to said water storage tank vertical wall.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mole et al. (US 7,604,774 B2) in view of Ruan (US 7,988,909 B1).
Regarding claim 1, Mole et al. discloses a system (Fig.1:10) for sanitizing and/or disinfecting surfaces and ambient air containing bacteria and/or viruses (col.1, lines 28-46) comprising: 
An exterior housing (Fig.1:12); 

An ultrasonic oscillator (Fig.2:28) positioned below the surface of the water stored in said storage tank to generate dry mist; 
An air blower (Fig.1:60) for generating air under low pressure, said air blower having an outlet connected into said water storage tank, above the highest water level permitted in said water storage tank; 
An oxygen tank (Fig.1:32) having an outlet; 
An ozone generator (Fig.1:36/18) connected to the outlet of the oxygen tank;
Regulator and flow meter (Fig.2:54) connected to said outlet of said oxygen tank; and having an inlet conduit to said ozone generator for regulating the flow of oxygen into the ozone generator; 
Said water storage tank upper volume above the stored water level is capable of providing a blending chamber for said dry mist ultrasonic oscillator output mixture, 
Said air blower air (Fig.1:60), and said ozone generator output (Fig.1:36-18) are capable of providing a mixture of ozone-saturated dry mist of a predetermined saturation ratio of dry mist vapor and ozone in parts per million of ozone; and
An ozone-saturated dry mist dispensing outlet and hose (Fig.1:20; col.4, lines 33-38) for dispensing said ozone-saturated dry mist and ozone super-saturated mixture provided in said water storage tank blending chamber; for sanitizing and/or disinfecting surfaces with ozone. 
Mole et al. appears silent to disclose the use of a water float.
Ruan discloses a mobile air treatment unit (Fig.1:10) that includes folates (Fig.2:122) for adjustment of the liquid level (col.6, lines 4-7). The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the 
Regarding claim 2, Mole et al. discloses a mobile platform (Fig.1:48 and 20) attached to said exterior housing for sanitizing and/or disinfecting surfaces and airborne particles containing bacteria and/or viruses that can be manually moved and positioned around hard and soft surfaces for sanitizing and/or disinfection from the dispensing outlet and hose.
Regarding claim 3, Mole et al. discloses that the air blower outlet (unlabeled right end of 20 as shown in Fig.1) in said water storage tank includes a downwardly positioned airflow diverter for diverting the output airflow downwardly in the direction of the water surface of water contained in the water storage tank and mixture with said dry mist and ozone flow above the surface of the water in the water storage tank creating an ozone-saturated dry mist.
Claims 4-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mole et al. (US 7,604,774 B2) in view of Joshi et al. (US 2011/0085934 A1).
Regarding claim 4, Mole et al. discloses a process (col.5, lines 4-12) for sanitizing and/or disinfecting hard and soft surfaces and ambient air containing bacteria and/or viruses comprising steps of:
a) providing a water storage tank (col.2, lines 10-11) that includes a maximum volume of water at a predetermined level in said water storage tank, and a predetermined volume blending chamber (unlabeled volume above water reservoir 34 as shown in Fig.2) above said maximum water level for blending air, ozone, and generating an ultrasonically piezoelectric oscillator dry mist below the water surface and into the blending chamber above said water surface in said water storage tank to create an ozone-saturated dry mist (col.2, lines 54-64) for sanitizing and/or disinfecting soft and hard surfaces and airborne particles;

c) mounting an ozone generator and its outlet ozone flow generated at a predetermined amount to said water storage tank (col.2, lines 9-18), below the air blower outlet, above the water surface in said water storage tank, said ozone outlet flow into said water storage tank below the air flow by the air blower into said water storage tank;
d) providing an ultrasonic oscillator (col.2, lines 9-10 and Fig.2:34 and 28) below said water surface for generating dry mist and water, positioned in the water stored in said water storage tank, said ultrasonic oscillator mounted and positioned below the water level; and
e) generating dry mist from said ultrasonic oscillator (col.2, lines 54-64) in said water stored in said water tank, into the blending chamber having flowing air from said air blower into said volume above said water stored in said water tank; said incoming airflow directed downwardly (Fig.1:20) toward the surface of said water stored in said water tank, and directing ozone into said water tank above the surface of water stored in the water tank but below the air flowing into said water storage tank, the input of said ultrasonic oscillator generating dry mist (col.3, lines 7-15), said airflow downwardly into said water storage tank, and said ozone input above said water storage tank water level creating a saturated or supersaturated, ozone dry mist in a predetermined ratio of parts per million of ozone (col.4, lines 50-52) in said ozone- saturated dry mist in the blending chamber above said water level of water in said water storage tank.
Mole et al. appears silent to discloses that the ultrasonic humidifier includes a piezoelectric oscillator.
Joshi et al. discloses a portable ozone sterilizing system (Fig.1) that uses a piezoelectric transducer [0024] in order to mechanically excite the mixture to create a fog. The claimed invention as a 
Regarding claim 14, Mole et al. appears silent to discloses that the ultrasonic humidifier includes a piezoelectric oscillator.
Joshi et al. discloses a portable ozone sterilizing system (Fig.1) that uses a piezoelectric transducer ([0024]; it is deemed to include ceramic discs) in order to mechanically excite the mixture to create a fog. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Joshi et al. piezoelectric transducer to Mole et al. water reservoir in order to mechanically excite the mixture to create a fog.
Regarding claim 5, Mole et al. discloses the step of dispensing said ozone-supersaturated dry mist from said blending chamber in said water storage tank onto a hard or soft surfaces and airborne particles outside said water storage tank (col.5, lines 4-12) to remove bacteria and viruses.
Regarding claim 6, Mole et al. discloses the step of attaching a dispensing hose (col.4, lines 31-38), exterior to said water storage tank blending chamber, for dispensing the ozone-supersaturated dry mist onto a hard or soft surfaces and airborne particles to remove bacteria and viruses without leaving any water moisture or residue on said hard or soft surface.
Regarding claims 7-9 and 11, Mole et al. appears silent to explicitly disclose the inherent amount of ozone (col.4, lines 50-53) in ppm or the inherent mist flow rates, or the inherent ultrasonic frequency values.
However, determining the appropriate concentration of ozone or the amounts of flow rates are obvious issues that depends on designing the size of Mole et al. system and on the degree of contamination of an enclosed space to be sterilized. The claimed invention as a whole would have been 
Regarding claim 10 Mole et al. appears silent to discloses that the ultrasonic humidifier includes a piezoelectric oscillator and the inherent position of the ultrasonic oscillator below the surface of the water.
However, determining the position of Mole et al. oscillator within the water tank is an obvious issue that depends on designing the size of Mole et al. system. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change the position of Mole et al. oscillator within the water tank to different positions in order to design different sizes of the system.
Joshi et al. discloses a portable ozone sterilizing system (Fig.1) that uses a piezoelectric transducer ([0024]; it is deemed to include ceramic discs) in order to mechanically excite the mixture to create a fog. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Joshi et al. piezoelectric transducer to Mole et al. water reservoir in order to mechanically excite the mixture to create a fog.



19 is rejected under 35 U.S.C. 103 as being unpatentable over Mole et al. (US 7,604,774 B2) in view of Ruan (US 7,988,909 B1), and further in view Joshi et al. (US 2011/0085934 A1).
The combined Mole et al. appears silent to discloses that the ultrasonic humidifier includes a piezoelectric oscillator.
Joshi et al. discloses a portable ozone sterilizing system (Fig.1) that uses a piezoelectric transducer ([0024]; it is deemed to include ceramic discs) in order to mechanically excite the mixture to create a fog. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Joshi et al. piezoelectric transducer to the combined Mole et al. water reservoir in order to mechanically excite the mixture to create a fog.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798